 



Exhibit 10.Q



(JOHNSON CONTROL LOGO) [c98977c9897700.gif]
RESTRICTED STOCK AGREEMENT

          GRANTED TO   SOCIAL SECURITY NO.   NUMBER OF SHARES          
xxxxxxxxxxxxx   xxx-xx-xxxx   xxxxx
          GRANT DATE   STOCK PRICE   RESTRICTION PERIOD ENDS ON:          
xxxxxxxxxxxxxx   TBD   xxxxx Shares — xxxxxxxxx         xxxxx Shares — xxxxxxxxx

JOHNSON CONTROLS, INC.
RESTRICTED STOCK PLAN
This certifies that on ____________, Johnson Controls, Inc., shall grant a
Restricted Stock Award as indicated above, upon the terms and conditions in this
Agreement and the terms of the Restricted Stock Plan dated October 1, 2001,
which terms the Participant accepts.
Johnson Controls, Inc., a Wisconsin corporation, has its principal office in
Milwaukee, Wisconsin, (the “Company”). The Restricted Stock Plan (the “Plan”)
was adopted October 1, 2001, to allow Restricted Shares or Restricted Share
Units of the Company’s common stock (“Shares”) to be granted to certain key
employees of the Company or any Subsidiary, as defined in Section 425(f) of the
Internal Revenue Code of 1986, as amended (“Subsidiary”).
The individual named in this agreement (the “Participant”) is a key employee of
the Company or a Subsidiary, and the Company desires the Participant to remain
in such employ by providing the Participant with a means to increase his/her
proprietary interest in the Company’s success. The Plan and this Agreement shall
be administered by the Compensation Committee of the Board of Directors (the
“Committee”). If at any time the Committee shall not be in existence, the Board
shall administer the Plan and this Agreement and each reference to the Committee
herein shall be deemed to include the Board.

 



--------------------------------------------------------------------------------



 



The parties mutually agree as follows:

1.   Grant of Award. Subject to the terms and conditions of the Plan, a copy of
which has been delivered to the Participant and made a part hereof, and this
Agreement, the Company grants to the Participant an award of Restricted Shares
on the date and with respect to the number of Shares specified above. The
Participant may elect, prior to or within thirty (30) days after the grant date,
to convert the Award, in whole or in part, to Restricted Share Units. If the
Participant fails to make an election, the Award shall remain in the form of
Restricted Shares. Any capitalized terms not defined in this Agreement will have
the meanings provided in the Plan.   2.   Restricted Shares. If the Award is in
the form of Restricted Shares, the Restricted shares are subject to the
following provisions:       Restriction Period. The Company will hold the
Restricted Shares in escrow for the Restriction Period. During this period, the
Participant may not sell, transfer, pledge, assign or otherwise use these
Restricted Shares, and the Restricted Shares shall be subject to forfeiture as
provided in Section 4.       Each certificate representing Restricted Shares
will bear a restrictive legend while held in escrow.

  a)   Removal of Restrictions. Restricted Shares that have not been forfeited
shall become available to the Participant after the last day of the Restriction
Period. Once the Shares are released from the restrictions, the legend shall be
removed from the Participant’s stock certificate.     b)   Voting Rights. During
the Restriction Period, the Participant may exercise full voting rights with
respect to the Restricted Shares.     c)   Dividends and Other Distributions.
Any dividends or other distributions paid or delivered with respect to
Restricted Shares will be subject to the same terms and conditions (including
risk of forfeiture) as the Restricted Shares to which they relate. All dividends
or other distributions paid or delivered with respect to Restricted Shares
during the Restriction Period shall be allocated to a Share Unit account or
other investment account selected by the Participant under the Deferred
Compensation Plan.

3.   Restricted Share Units. If the Participant elects to convert all or part of
this Award to Restricted Share Units, the Restricted Share Units are subject to
the following terms:

  a)   Establishment of Account. The Company shall establish a bookkeeping
account under the Deferred Compensation Plan to which shall be credited the
number of Restricted Share Units elected. During the Restriction Period, the
Restricted Share Unit account will be subject to a risk of forfeiture as
provided in Section 4.     b)   Alienation of Account. The Participant (or
beneficiary) shall not have any right to assign, transfer, pledge, encumber or
otherwise use the Restricted Share Unit account (including after the Restriction
Period has lapsed).

- 2 -



--------------------------------------------------------------------------------



 



  c)   Dividends and Other Distributions. The Participant’s Restricted Share
Unit account shall be credited for any dividends or other distributions
delivered on Shares equivalent to the number of Restricted Share Units credited
to such account, whether in the form of cash or in property, in accordance with
the terms of the Deferred Compensation Plan. Such credit shall be subject to the
same terms and conditions (including risk of forfeiture) as the Restricted Share
Units to which they relate.     d)   Payment of Account. The value of the
Participant’s Share Unit account as to which the Restriction Period has lapsed
shall be paid to the Participant (or his beneficiary) in accordance with the
terms of the Deferred Compensation Plan.

4.   Termination of Employment — Risk of Forfeiture.

  a)   Retirement. If the Participant terminates employment from the Company and
its Subsidiaries due to Retirement, any remaining Restriction Period shall
continue as if the Participant continued in active employment. If the
Participant engages in Inimical Conduct after his Retirement, as determined by
the Committee, any Restricted Shares and/or Restricted Share Units still subject
to a Restriction Period shall automatically be forfeited as of the date of the
Committee’s determination.     b)   Death or Disability. If the Participant’s
employment from the Company and its Subsidiaries terminates because of death or
Total and Permanent Disability at a time when the Participant could not have
been terminated for Cause, or if the Participant dies after Retirement while
this Award is still subject to the Restriction Period, any remaining Restriction
Period shall automatically lapse as of the date of such termination of
employment or death, as applicable.     c)   Other Termination. If the
Participant’s employment terminates for any reason not described above, then any
Restricted Shares and/or Restricted Share Units (and all deferred dividends paid
or credited thereon) still subject to the Restriction Period as of the date of
such termination shall automatically be forfeited and returned to the Company.
In the event of the Participant’s involuntary termination of employment by the
Company or a Subsidiary for other than Cause, the Committee may waive the
automatic forfeiture of any or all such Shares or Share Units (and all deferred
dividends paid or credited thereon) and may add such new restrictions to such
Restricted Shares or Restricted Share Units as it deems appropriate. The Company
may suspend payment or delivery of Shares (without liability for interest
thereon) pending the Committee’s determination of whether the Participant was or
should have been terminated for Cause or whether the Participant has engaged in
Inimical Conduct.

5.   Amendment of Agreement. The Committee, subject to the provisions of the
Restricted Stock Plan, may amend this award agreement.   6.   Withholding. The
Participant agrees to remit to the Company any foreign, Federal, state and/or
local taxes (including the Participant’s FICA obligation) required by law to be
withheld with respect to the issuance of Shares or the vesting and/or
distribution of the Participant’s Share Unit account. The Company can withhold
Shares no longer restricted, or can withhold from other cash or property payable
to the Participant, in the amount needed to satisfy any withholding obligations.

- 3 -



--------------------------------------------------------------------------------



 



    The Participant may elect to tender to the Company previously acquired
Shares to satisfy the minimum tax withholding obligations. The value of the
Shares to be tendered is to be based on the Fair Market Value of the Shares on
the date that the amount of tax to be withheld is determined.   7.   Securities
Compliance. The Company may place a legend or legends upon the certificates for
Shares issued under the Plan and may issue “stop transfer” instructions to its
transfer agent in respect of such Shares as it determines to be necessary or
appropriate to (a) prevent a violation of, or to obtain an exemption from, the
registration requirements of the Securities Act, applicable state securities
laws or other legal requirements, or (b) implement the provisions of the Plan or
any agreement between the Company and the Participant with respect to such
Shares.   8.   Successors. All obligations of the Company under this Agreement
shall be binding on any successor to the Company. The terms of this Agreement
and the Plan shall be binding upon and inure to the benefit of the Participants,
heirs, executors, administrators or legal representatives.   9.   Legal
Compliance. The granting of this Award and the issuance of Shares under this
Agreement shall be subject to all applicable laws, rules, and regulations and to
such approvals by any governmental agencies or national securities exchanges as
may be required.   10.   Governing Law; Arbitration. This Agreement and the
rights and obligations hereunder shall be governed by and construed in
accordance with the internal laws of the State of Wisconsin.

Arbitration will be conducted per the provisions in the Restricted Stock Plan.
 
This Agreement, and any documents expressly incorporated herein, contains all of
the provisions applicable to the Restricted Stock Award. No other statements,
documents or practices may modify, waive or alter such provisions unless
expressly set forth in writing, signed by an authorized officer of the Company
and delivered to the Participant.
IN WITNESS WHEREOF, the Company has caused this Restricted Stock Agreement to be
executed by one of its duly authorized officers, and the Participant has
consented to the terms of this Agreement, as of the date of Grant specified on
the front of this certificate.

     
 
  JOHNSON CONTROLS, INC.
 
   
 
  Jerome D. Okarma
Vice President, Secretary and General Counsel

 

            Participant   Date

- 4 -